DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 7/1/2022 is acknowledged.  The traversal is on the ground(s) that there would not be an undue burden to search and examine both of the groups together.  This is not found persuasive because the method recited in claim 10 is directed to the formation of an energy storage device wherein the electrodes are not required to contain silicon. Also, the electrolyte additive is claimed to be in either the cathode, the anode or both, which is distinct from claim 1. Examiner acknowledges that if the product claims are found to be allowable, the method claims would be eligible for rejoinder if the method claims contain all of the allowable limitations recited in the product claims.
The requirement is still deemed proper and is therefore made FINAL.

3.	Claims 1-9 are currently being examined. Claims 10-17 are withdrawn.

Claim Objections
4.	Claims 7 and 9 are objected to because of the following informalities:  
	- Claim 7 recites Rx and Ry, but the chemical formulas listed in claim 7 only show R1 through R6.
	- Claim 9 is objected to because several of the listed electrolyte additive compounds contain capital letters. Examiner respectfully requests correction.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “about” in claim 4 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US 2017/0222268 A1), herein referred to as Abe.
With respect to claims 1, 7 and 9, Abe teaches [0098] a lithium secondary battery comprising a positive electrode (first electrode) and a negative electrode (second electrode). The negative electrode [0110] can include a negative electrode active material comprising silicon. Abe further teaches [0119] the secondary battery includes a separator that is positioned between the positive and negative electrodes. For the electrolyte, Abe teaches [0021] a nonaqueous electrolytic solution having an electrolyte salt dissolved in a nonaqueous solvent, the electrolyte salt including a fluorinated lithium salt such as LiPF6, LiBF4 LiN(SO2F)2, LiN(SO2CF3)2, and LiN(SO2C2F5)2. For the electrolyte additive, Abe teaches [0090] a fluorinated phosphate additive such as tris(2,2,2-trifluoroethyl) phosphate can be employed. With further regard to claims 7 and 9, the tris(2,2,2-trifluoroethyl) phosphate additive taught by Abe has the following structure:



    PNG
    media_image1.png
    209
    396
    media_image1.png
    Greyscale

	The additive taught by Abe, shown above, satisfies the chemical structure of (K) in claim 7 and satisfies the chemical nomenclature recited in claim 9.
	With respect to claim 2, Abe teaches [0110] the negative electrode can include elemental silicon as a negative electrode active material (Si-dominant electrode).
	With respect to claim 3, Abe teaches [0116] the negative electrode can be produced by mixing the negative electrode active material with a binder to form a negative electrode active material layer (self-supporting composite film) over a current collector.
	With respect to claim 4, Abe teaches [0127] the negative electrode active material layer can include 10 mass percent elemental silicon (silicon particles) as well as 80 mass percent artificial graphite (carbon phase) and 5 percent by mass polyvinylidene fluoride (continuous carbon phase).
	With respect to claim 5, Abe teaches [0055] the electrolyte can further include fluroethylene carbonate (FEC). 
	With respect to claim 6, Abe teaches [0056] cyclic carbonates containing fluorine atoms are preferred for the electrolyte.
	 With respect to claim 8, Abe teaches [0071-0080] multiple additives may be employed and can be bonded to each other through double bonds (alkylene moiety).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724